DETAILED ACTION
Claims 1, 3-5, 7-20 are pending.
Priority: February 21, 2019
Assignee: IBM 

Allowable Subject Matter
Claims 1, 3-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 14 and 19 each contain the following limitations that distinguish themselves from the prior art:
“…providing a virtual address range from a break point register to a virtual cache; loading a cacheline into a virtual cache entry in the virtual cache corresponding to the virtual address range from the break point register: in response to loading a cacheline in a virtual cache entry in the virtual cache, determining if the cacheline loaded into the virtual cache entry contains the virtual address range from the break point register; in response to determining that the cacheline loaded into the virtual cache entry contains the virtual address range from the breakpoint register, tagging [[an]] the corresponding virtual cache entry in [[a]] the virtual cache with an indicator bit to indicate that 
A related prior art is Pogor et al.(20110047314) where the microprocessor has a loading/storage unit pipeline provided with a loading/storage unit and coupled to an interruption point temporary register and queues, where the loading/storage unit pipeline executes a loading/storage instruction across a cache line during a pipeline circulation period. A loading/storage physical address is formed by translation of a loading/storage virtual address. The loading/storage unit executes interruption point inspection for the loading/storage instruction. A storage space in each of the queues stores the address relevant to the loading/storage instruction.
Another related prior art is Mola(20180203780) where achieving efficient breakpoint detection via caches and greatly reduces the overhead caused by a debugger when detecting breakpoints during a trace replay. Ensures that any cache lines corresponding to memory addresses that are being monitored, are evicted from the cache, so that breakpoint checks are performed only on cache misses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132